Citation Nr: 0414818	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-08 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from March 1978 to August 
1978, with subsequent service in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Regional Office (RO) in St. Petersburg, Florida, which 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a mental disorder.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  

A hearing was held on December 5, 2003, at the RO in St. 
Petersburg, Florida, before Constance B. Tobias, who is the 
Veterans Law Judge rendering the determination in this claim 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b)(West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 1991, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition.

2.  The evidence received since the RO's October 1991 
decision denying the veteran's claim for service connection 
for a nervous condition which was not previously of record, 
and which is not cumulative of other evidence of record, does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's October 1991 decision denying the veteran's claim for 
service connection for a nervous condition; the claim for an 
acquired psychiatric disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 2001 rating decision that the 
evidence did not show that the criteria for reopening the 
claim for service connection for the claimed condition had 
been met.  That is the key issue in this case, and the rating 
decision, as well as the statement of the case (SOC), and the 
November 2002 supplemental statement of the case (SSOC) 
informed the appellant of the relevant criteria.  In 
addition, the RO sent the veteran a VCAA notification letter, 
dated in October 2001.  That letter identified the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the October 2001 notice, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, in the October 2001 letter to the veteran from 
the RO, the RO informed the appellant that VA would make 
reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was told that, "We will make 
reasonable efforts to help you to get evidence necessary to 
support your claim."  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified inter alia, 
"You can help us with your claim by doing the following: 
tell us about any additional information or evidence that you 
want us to try to get for you."  There is no record of a 
reply that is responsive to the RO's request.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the October 2001 letter 
was sent to the veteran after the RO's June 2001 decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  However, in reviewing 
AOJ determinations on appeal, the Board is required to review 
the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on October 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, an SOC and an SSOC were 
provided to the appellant.  The SSOC included the full text 
of 38 C.F.R. § 3.159.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA and non-VA medical records, and records from the 
Social Security Administration.  Although it does not appear 
that he has been afforded an examination, and an etiological 
opinion has not been obtained, as the Board has determined 
that new and material evidence has not been presented, a 
remand for an examination and/or an etiological opinion is 
not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


II.  New and Material

A review of the claims file shows that in May 1985, the RO 
denied a claim for service connection for a mental disorder.  
There was no appeal, and the decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  The RO subsequently 
denied claims for a mental condition in September 1986, 
September 1990 and October 1991.  These decisions were not 
appealed, and became final.  Id.

In June 2000, the veteran applied to reopen the claim.  In 
June 2001, the RO denied the claim after determining that new 
and material evidence had not been presented.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  

The most recent and final denial of this claim was the RO's 
decision dated in October 1991.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's October 1991 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for psychoses, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  In addition, lay statements on medical issues are 
insufficient to constitute new and material evidence.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The evidence of record at the time of the RO's October 1991 
decision included the veteran's service medical records.  
These records showed that during the veteran's active duty 
(i.e., between March and September of 1978) he did not 
receive treatment for psychiatric symptoms, nor was he 
diagnosed with an acquired psychiatric disorder.  

Records from the veteran's Air National Guard (ANG) service, 
dated on April 30, 1983, showed that the veteran requested 
treatment at an ANG medical facility for acute anxiety, and 
that he had threatened suicide.  The records indicate that he 
was transferred to the psychiatric unit at the Jefferson 
Center Hospital.  A March 1986 "Notification of Medical 
Disqualification" stated that the veteran was medically 
disqualified from entry into the Armed Forces due to a 
documented history of schizophrenia.  See also NGB Form 22 
(showing separation from the ANG in September 1983 due to 
"medical disqualification").  

Other medical evidence that was of record at the time of the 
RO's October 1991 decision is summarized as follows: records 
from the Jefferson Center Hospital (South Hills Health 
System), dated in 1983, indicated that the veteran was 
admitted for treatment of psychiatric symptoms on several 
occasions.  The first admittance was on January 15, 1983, for 
about three days, and the report stated that the veteran had 
"no previous psychiatric problems in the past."  The 
discharge diagnosis was acute anxiety/hysteria.  The veteran 
was subsequently readmitted in February, April and May.  The 
discharge diagnoses were primarily schizophrenia, schizo-
affective type.  Reports from the Woodville State Hospital, 
dated in March 1983, indicated that the veteran was admitted 
for psychiatric symptoms, with a previous hospitalization for 
psychiatric symptoms at the Jefferson Center Hospital earlier 
in the year.  The final diagnosis was bipolar affective 
disorder, depressed.  A report from the Lee Mental Health 
Center, dated in March 1985, stated that the veteran was 
first admitted in April 1984, and that he had a history of 
psychiatric symptoms dating to January 1983.  The report 
indicated that the veteran was thought to have a personality 
disorder, predominantly passive-aggressive, with borderline 
characteristics.  Reports from G. Pierce Wood Memorial 
Hospital, dated in 1990, showed treatment for psychiatric 
symptoms, with diagnoses of schizophrenia, alcohol abuse, and 
dependent personality disorder.

The claims file included three claims forms completed by the 
veteran (VA Forms 21-526), received in November 1984, June 
1989, and September of 1991, all of which showed that he 
asserted that his psychiatric disability had its onset in 
1983.  

At the time of the RO's October 1991 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had a left ear disability, or a duodenal ulcer 
(i.e., a diagnosis of a duodenal ulcer that was not "by 
history"), or that either a left ear condition, or a 
duodenal ulcer, was related to the veteran's service.  

Evidence received since the RO's October 1991 decision 
includes VA outpatient treatment reports, a decision from the 
Social Security Administration (SSA) (and supporting medical 
treatment reports), dated in June 2000, and reports from the 
Lee County Correctional Care Facility ("Lee County").  

The VA outpatient treatment reports are dated in 1992, and 
show that the veteran sought treatment for pain, and that his 
behavior was inappropriate.  There was no relevant diagnosis.  

The June 2000 SSA decision shows that the veteran was 
determined to be disabled as of December 1, 1999, with a 
primary diagnosis of affective disorder, bipolar with 
psychotic features; the secondary diagnoses were personality 
disorder, NOS (not otherwise specified), and status post 
right wrist fracture.  The supporting medical records are 
from the Florida State Hospital, and are dated between 1993 
and 2000.  These reports show that the veteran received 
ongoing treatment for psychiatric symptoms, with diagnoses 
that included bipolar disorder, and chronic paranoid 
schizophrenia.

The reports from Lee County show that the veteran underwent 
mental and physical health screening, and that he received 
treatment for psychiatric symptoms beginning in 2001.  

Two claims forms (VA Forms 21-526) submitted from the 
veteran, received in October and December of 1991, as well as 
a letter from the veteran, received in November 1991, show 
that the veteran asserts that his psychiatric disorder had 
its onset in 1983.

The record contains evidence that was not of record at the 
time of the RO's October 1991 decision, is not cumulative, 
and is "new" within the meaning of 38 C.F.R. § 3.156.  
However, the Board finds that this evidence is not material 
evidence.  The pertinent evidence consists of post-service 
treatment for psychiatric symptoms, all of which is dated at 
least 14 years after the veteran's separation from active 
duty service.  None of the evidence contains competent 
evidence of a nexus between an acquired psychiatric disorder 
and the veteran's active duty service, or a period of 
ACDUTRA.  See 38 U.S.C.A. §§ 101(22), (23) and 1131.  Nor is 
there any competent evidence to show that a psychoses was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The 
Board therefore finds that this evidence does not raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.  The claim is therefore not reopened.  




ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the appeal is denied. 


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



